Citation Nr: 1026445	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-42 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a February 
1955 rating decision that denied service connection for a stomach 
condition diagnosed as a neurogenic gastrointestinal dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1949 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
found that no revision was warranted in the original February 
1955 decision denying service connection for a gastrointestinal 
disorder.  

The Veteran also filed a notice of disagreement with the portion 
of the October 2008 rating decision that found no revision 
warranted in the original rating decision in February 1955 that 
denied service connection for a back and skin condition.  On his 
October 2009 VA-Form 9, however, the Veteran indicated that he 
was only appealing the CUE claim as it pertains to the 
gastrointestinal condition.  He also submitted a written 
statement on the same date noting his desire to drop the back and 
skin claims.  Therefore, these claims were not appealed to the 
Board.  Nonetheless, on a June 2010 hearing memorandum, the 
Veteran's representative noted that the issues on appeal included 
whether there was CUE in the rating decision that denied service 
connection for a back condition and dermatitis.

The issue of whether there is CUE in a February 1955 
rating decision that denied service connection for a back 
and skin condition has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In February 1955, the RO denied service connection for a 
stomach condition diagnosed as neurogenic gastrointestinal 
dysfunction.  The Veteran did not appeal this decision.

2.  The February 1955 decision was consistent with and reasonably 
supported by the evidence then of record, and the existent legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.


CONCLUSION OF LAW

The February 1955 rating decision denying service connection for 
a stomach condition diagnosed as neurogenic gastrointestinal 
dysfunction was not clearly and unmistakably erroneous. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a  February 1955 rating decision that 
denied service connection for a stomach condition diagnosed as 
neurogenic gastrointestinal dysfunction was clearly and 
unmistakably erroneous.  Specifically, he argues that there were 
relevant entries in the service treatment records, although not 
specifically noting dysentery and stomach conditions, and that 
the VA examination within one year after discharge from service 
showed a stomach condition.  He contends that the most likely 
diagnosis under current standards would be irritable bowel 
syndrome, diverticulitis or diverticulosis, ulcers, 
gastroesophageal reflux disorder, or hiatal hernia.

Service connection for gastroesophageal reflux disease and 
irritable bowel syndrome was granted in March 2007.  The Veteran 
essentially contends that this should have been granted back in 
February 1955 when the RO originally was presented with the 
service connection claim for a stomach condition.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions 
of service connection, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  In order for a 
claim of CUE to be valid, there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on the 
basis that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due process," 
or any other general, non-specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
44 (1993).

CUE is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The record at the time of the February 1955 rating decision 
includes the service treatment records which, in April 1951, 
note a past history of dysentery in Korea.  Eight months after 
service, a November 1954 VA examination report shows complaints 
of dysentery and stomach pains and cramps.  The examiner noted a 
history of gastrointestinal distress, nausea, and attacks of 
dysentery beginning in Korea two years ago.  The attacks 
continued.  The Veteran had been under treatment at the clinic 
without complete relief.  On examination, the abdomen was rather 
spastic with mild epigastric tenderness.  The diagnosis was 
neurogenic gastrointestinal dysfunction.  

A December 1954 gastrointestinal series shows there was no 
evidence of intrinsic organic pathology involving the upper 
gastrointestinal tract.  In January 1955, a barium enema also 
shows no evidence of intrinsic organic pathology involving the 
large bowel.  A January 1955 sigmoidoscopy shows a diagnosis of 
mild internal hemorrhoids.

In the February 1955 rating decision, the RO noted the findings 
of dysentery in Korea but determined that this was a history 
given by the Veteran.  The RO further determined that there was 
no service treatment record of a stomach condition.  The RO 
noted the post-service findings including neurogenic 
gastrointestinal dysfunction, spastic abdomen with mild 
epigastric tenderness, negative barium enema, and mild internal 
hemorrhoids; but found that in the absence of any amoebic 
dysentery in service and only an unsupported history of 
dysentery in service, the present gastrointestinal complaints 
were considered not incident to service.  

The Veteran has not asserted, nor does the record show that the 
correct facts, as they were known at the time, were not before 
the RO in February 1955.  He has reiterated the facts in his 
claim and is essentially contending that the RO did not properly 
weigh the fact that he had a history of dysentery noted in 
service and findings within one year after service of a diagnosis 
of neurogenic gastrointestinal disorder.  While the Veteran might 
have a good argument about the facts being improperly weighed, a 
disagreement as to how facts were weighed or evaluated does not 
constitute a proper CUE claim.  

The Veteran also has not asserted, nor does the evidence show, 
that the statutory or regulatory provisions in existence in 1955 
were incorrectly applied.  In February 1955, the regulations for 
service connection were as follows:

Service connection connotes many factors.  In general and 
fundamentally, it means establishment of the incurrence of injury 
or disease resulting in disability coincidentally with the period 
of active military or naval service.  This may be accomplished by 
the presentation of affirmative facts showing the inception or 
aggravation of an injury or disease during active service or 
through the operation of statutory or regulatory presumptions.  
Determinations as to service-connection, in general, should be 
based on review of the entire evidence of record in the 
individual case, with due consideration extended to the defined 
and consistently applied policy of the Veterans' Administration 
to administer the law under a broad and liberal interpretation 
consistent with the facts shown in each case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service-connection, such doubt 
will be resolved in favor of the veteran.  

By reasonable doubt is meant one which exists by reason of the 
fact that the evidence does not satisfactorily prove or disprove 
the claim, yet a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual conflict or 
a contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind, that his claim is well grounded.  Mere suspicion 
or doubt as to the truth of any statements submitted, as 
distinguished from impeachment or contradiction by evidence or 
known facts, is not a justifiable basis for denying the 
application of the reasonable doubt doctrine if the entire, 
complete record otherwise warrants invoking this doctrine.  The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident allegedly 
arose under combat or similarly strenuous conditions and is 
consistent with the probable results of such known hardships.  
Public No. 2, 73rd Congress, as amended, Part I and Part II, 
Veterans Regulation 1(a) (38 U.S.C. § 12); Paragraph (a) amended, 
19 F.R. 6918, Oct. 28, 1954 (codified at 38 C.F.R. § 3.63 
(1954). 

Certain chronic or tropical diseases that became manifest to a 
degree of 10 percent or more within one year (or in some cases, 
longer than one year) of separation from active wartime service 
or service within the purview of Public Law 28, 82nd Congress 
will be considered as having been incurred in service, unless 
there is affirmative evidence to show that a chronic disorder is 
due to an intercurrent disease or injury suffered between the 
date of separation from active service and the onset of the 
chronic disorder.  See 38 C.F.R. § 3.80 (1954).  Neurogenic 
gastrointestinal disorders are not listed as a presumptive 
disease.  Id.

The RO determined that service connection was not warranted 
because there was no confirmed medical diagnosis in service of a 
stomach condition and the post-service diagnosis of neurogenic 
gastrointestinal disorder was not shown to be related to service.  
Thus, the RO correctly applied the regulations governing service 
connection in that it weighed the factors of whether there was 
evidence of in-service incurrence of a neurogenic 
gastrointestinal disorder resulting in disability coincidentally 
with the period of active military service, and found that the 
evidence was not favorable to the Veteran's claim.  Although the 
RO did not specifically address the reasonable doubt doctrine, 
the RO essentially assessed that there was no reasonable doubt to 
be resolved.  While the Veteran argues that under current 
standards, his stomach condition would be considered irritable 
bowel syndrome, diverticulitis or diverticulosis, ulcers, 
gastroesophageal reflux disorder, or hiatal hernia, a 
determination that there was clear and unmistakable error must be 
based on the record and the law that existed at the time of the 
prior adjudication in question.  Therefore, the February 1955 
decision was reasonably supported by the evidence then of record 
and the existent legal authority.

Even if the RO did commit an error in denying the service 
connection claim for a stomach condition, it would not be 
considered undebatable.  Reasonable minds could differ as to 
whether or not service connection was warranted in 1955.  While 
there was a finding of dysentery in service, and soon after 
service, a diagnosis of neurogenic gastrointestinal disorder, the 
finding in service is a past medical history, which was possibly 
reported by the Veteran, and the post-service diagnosis was not 
specifically related to the reports in service.  Moreover, 
dysentery and neurogenic gastrointestinal disorder are not the 
same diagnoses.  As there are arguments for and against this 
decision, there is no clear error.

The record shows that in spite of the Veteran's assertions, the 
February 1955 rating decision was consistent with and reasonably 
supported by the evidence then of record and the existent legal 
authority, and it did not contain undebatable error that would 
have manifestly changed the outcome.  Thus, there is no CUE in 
the February 1955 rating decision that denied service connection 
for a stomach condition, diagnosed as neurogenic gastrointestinal 
disorder.  

With respect to the VA's duty to notify and assist, the VCAA does 
not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 
165 (2001)(en banc) (holding VCAA does not apply to Board CUE 
motions).  The general underpinning for the holding that the VCAA 
does not apply to CUE claims is that regulations and numerous 
legal precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter). See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).


ORDER

There is no CUE in a February 1955 rating decision that denied 
service connection for a stomach condition diagnosed as a 
neurogenic gastrointestinal dysfunction.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


